UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 96-60113
                         Summary Calendar


                     CLARENCE McDONALD LELAND,

                                                 Plaintiff-Appellant,


                              VERSUS


           MISSISSIPPI STATE BOARD OF REGISTRATION FOR
   PROFESSIONAL ENGINEERS AND LAND SURVEYORS; DAVID W. ARNOLD;
ROSEMARY BRISTER; JOE L. BROWN; ROBERT M. CASE; MAURY BAYNE GUNTER;
ROBERT KILMER HUNTER; ROBERT R. REDDING; ROBERT MARTIN SCHOLTES;
              RYLAND EUGENE SNEED; EDWARD SPRINGER,

                                               Defendants-Appellees.




           Appeal from the United States District Court
             For the Southern District of Mississippi
                         (3:93-CV-193-LN)
                         November 26, 1996


Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Clarence McDonald Leland (“Leland”) sued



  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                 1
Defendants-Appellees the Mississippi State Board of Registration

for Professional Engineers and Land Surveyors (“the Board”) and its

members   claiming,    inter   alia,     that    defendants    revoked   his

Mississippi engineering license in violation of his procedural and

substantive due process rights.        After a bench trial, the district

court entered judgment for Leland, awarding him $10.00 in nominal

damages due to the defendants’ violation of Leland’s procedural due

process rights.       The district court further found that Leland

suffered no deprivation of his substantive due process rights and

was not entitled to punitive damages, injunctive or declaratory

relief.

                                 FACTS

     Leland graduated from Louisiana Tech University with a degree

in electrical engineering in 1969.              He sat for and passed a

national professional examination and has been registered as a

professional engineer in Louisiana since 1976, and in Texas since

1984. After working as a engineer in Louisiana for over ten years,

Leland moved to Mississippi to attend law school.             He planned to

work part time as a professional engineer in Mississippi while he

finished his law degree. He applied for a Mississippi professional

engineer’s license which the Board granted effective June 28, 1991

“on the basis of graduation, plus experience, examination and

registration in another state.”           In November 1991, the Board

notified Leland that his registration had been approved due to a



                                   2
clerical error that indicated that he had taken and passed both

examinations required, when in fact he had not taken the second

test, Principles and Practices of Engineering Examination (“PE”).

Therefore, the Board revoked his license and gave him two options:

withdraw his application and surrender his seal or take the PE.

Leland advised the Board by letter that he believed the Mississippi

statute entitled him to a professional license without sitting for

the PE, requested that they reconsider their decision and offered

to meet with them.      The Board, without notice to Leland, met,

reconsidered   his   application   and   determined   that   he   was   not

qualified for a Mississippi engineering license without sitting for

and passing the PE.           ANALYSIS

     Leland contends that the district court erred by holding that

compensatory damages cannot be awarded a plaintiff whose procedural

due process rights are violated and who proved damages arising from

that violation, unless the plaintiff suffered a violation of his

substantive due process rights as well, citing Carey v. Piphus, 435

U.S. 247, 98 S. Ct. 1042, 55 L. Ed. 2d 252 (1978).       While Leland’s

articulation of the law is correct, his argument miscomprehends the

district court’s ruling.

          The plaintiff obviously has suffered harm --
     emotional as well as financial -- as a consequence of the
     Board’s actions relating to his license. But the harm he
     has sustained has been caused by the revocation of his
     license and not merely by the Board’s failure to afford
     him a due process hearing.      And because the actual
     revocation of plaintiff’s license did not, in the court’s
     opinion, amount to a substantive due process violation,


                                   3
     plaintiff may recover herein no more than nominal damages
     for the proven procedural due process violation.

Leland v. Mississippi State Board of Registration, 3:93CV193(L)(N),

at 7 (S.D.Miss. Dec. 28, 1995).         Following Carey, the district

court concluded that there was a procedural due process violation

as a consequence of which plaintiff sustained no actual damages,

and awarded Leland only nominal damages. Because we have concluded

after a review of the record that the district court was correct,

we will affirm its denial of Leland’s actual damages.

     Leland   also   contends    that   the   district   court   erred   in

declining to enjoin the Board to reissue Leland’s Mississippi

license.   The district court noted that while it was “likely” that

the Board regulations requiring Leland to take the PE examination

were contrary to the Mississippi statutes regulating engineer

licensure, it was without jurisdiction to impose its view of the

state law on the state agency under Pennhurst State School & Hosp.

v. Halderman, 465 U.S. 89, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984).

The district court was again correct.

                                CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

opinion.

     AFFIRMED.




                                    4